Case: 1:20-cv-04699 Document #: 126-3 Filed: 03/01/21 Page 1 of 4 PageID #:2251




                  EXHIBIT 3
 Case: 1:20-cv-04699 Document #: 126-3 Filed: 03/01/21 Page 2 of 4 PageID #:2252


From:               Scott Drury
To:                 "Weibell, Tony"; "Elizabeth Fegan"
Cc:                 "Katrina Carroll"; "erhow@birdmarella.com"; Michael Kanovitz
Subject:            RE: TikTok MDL / T.K. v. ByteDance Technology Co., Ltd.
Date:               Wednesday, February 24, 2021 5:08:00 PM
Attachments:        image002.png
                    image003.png
                    image004.png
                    image005.png
                    image006.png
                    image007.png
                    image008.png


Tony and Beth:

I respectfully request that you reconsider your decision to not discuss the TikTok MDL and T.K. until
the MDL settlement becomes public. Given our offer to enter into an appropriate non-
disclosure/confidentiality agreement, it does not appear that any issue precludes the requested
discussion. There is no downside to engaging in the requested dialogue.

--Scott


From: Weibell, Tony <aweibell@wsgr.com>
Sent: Wednesday, February 24, 2021 4:13 PM
To: Scott Drury <drury@loevy.com>; Elizabeth Fegan <beth@feganscott.com>
Cc: Katrina Carroll <kcarroll@carlsonlynch.com>; erhow@birdmarella.com; Michael Kanovitz
<mike@loevy.com>
Subject: RE: TikTok MDL / T.K. v. ByteDance Technology Co., Ltd.

Hi Scott,

Thanks for looping me in. We have been working closely for the past 6 months with the more than
eight separate law firms appointed by the Court to have the settlement reviewed for any concerns
regarding the fairness of the settlement to class members. That group includes several of the finest
consumer class action attorneys in America, and several law firms that were not a part of the original
settlement. Rest assured, the class members are in good hands.

Thanks,

Tony

___________________________________




Anthony J Weibell | Partner | Wilson Sonsini Goodrich & Rosati
650 Page Mill Road | Palo Alto, CA 94304-1050 | direct: 650.354.4134 | aweibell@wsgr.com
 Case: 1:20-cv-04699 Document #: 126-3 Filed: 03/01/21 Page 3 of 4 PageID #:2253




From: Scott Drury <drury@loevy.com>
Sent: Wednesday, February 24, 2021 1:36 PM
To: Elizabeth Fegan <beth@feganscott.com>
Cc: Katrina Carroll <kcarroll@carlsonlynch.com>; erhow@birdmarella.com; Michael Kanovitz
<mike@loevy.com>; Weibell, Tony <aweibell@wsgr.com>
Subject: RE: TikTok MDL / T.K. v. ByteDance Technology Co., Ltd.

[External]
Beth:

Thank you for your response. It seems that it serves everyone’s interests, including the Defendants,
to begin these discussions now to address any concerns or issues that may exist. We are willing to
enter into an appropriate non-disclosure agreement/confidentiality agreement to allow the
discussions to proceed. Given that the Biden administration currently is not pursuing a sale of Tik
Tok (https://apnews.com/article/donald-trump-jen-psaki-ca5e68d8b23cb26a0e964b3ea5fe826d),
the bases TikTok has given for requiring total secrecy no longer exist. I have copied Tony Weibell on
this email so that he can also be part of this dialogue. Based on the above, I suggest we schedule a
call this week to work through the confidentiality issue.

--Scott


From: Elizabeth Fegan <beth@feganscott.com>
Sent: Wednesday, February 24, 2021 3:24 PM
To: Scott Drury <drury@loevy.com>
Cc: Katrina Carroll <kcarroll@carlsonlynch.com>; erhow@birdmarella.com; Michael Kanovitz
<mike@loevy.com>
Subject: RE: TikTok MDL / T.K. v. ByteDance Technology Co., Ltd.


Scott,

As soon as we can publicly discuss the settlement, we would be happy to
schedule a call.

Beth

Elizabeth A. Fegan | Fegan Scott LLC | 312.741.1019
 Case: 1:20-cv-04699 Document #: 126-3 Filed: 03/01/21 Page 4 of 4 PageID #:2254


From: Scott Drury <drury@loevy.com>
Sent: Wednesday, February 24, 2021 12:25 PM
To: Elizabeth Fegan <beth@feganscott.com>
Cc: Katrina Carroll <kcarroll@carlsonlynch.com>; erhow@birdmarella.com; Michael Kanovitz
<mike@loevy.com>
Subject: TikTok MDL / T.K. v. ByteDance Technology Co., Ltd.

Beth:

I am writing to renew my request for a telephone conference to discuss the overlapping issues in the
TikTok MDL and T.K. v. ByteDance Technology Company, Ltd., 1:19-cv-7915 (N.D. Ill.) (Blakey, J.)
(“T.K.”). In T.K., we objected to a proposed settlement that failed to provide adequate relief for
millions of TikTok users under the age of 13. As a result of our objection, the proposed settlement in
T.K. has not yet been approved. Further, as a result of our objection, the T.K. class members have
not been subjected to the broad release in the proposed settlement in that case. Given our
substantial efforts on behalf of the millions of T.K. class members, we are concerned that we have
not been provided any information regarding the relief being sought for them, if any, in the TikTok
MDL. Please let us know your availability for the requested call.

--Scott

_______________________
Scott R. Drury
LOEVY & LOEVY
311 N. Aberdeen, 3rd Floor
Chicago, Illinois 60607
312.243.5900
drury@loevy.com



This email and any attachments thereto may contain private, confidential, and privileged
material for the sole use of the intended recipient. Any review, copying, or distribution of this
email (or any attachments thereto) by others is strictly prohibited. If you are not the intended
recipient, please contact the sender immediately and permanently delete the original and any
copies of this email and any attachments thereto.
